HENRIOD, Chief Justice.
Appeal from a judgment for plaintiffs in a case having to do with an agreement with respect to mining claims. Affirmed, with no costs, but remanded with instructions to amend the judgment to require plaintiffs to deliver a deed to defendant of the mining claims, if defendant, Combined Production Associates, within a reasonable time to be set by the trial court, pays into court to the account of plaintiffs $9,000, with 6 percent interest from June IS, 1963, in satisfaction of the judgment entered.
• The record reveals that counsel for plaintiffs in open court said: “May the record show that upon payment of $9,000 plus interest we will furnish a deed to the claims.” This was followed by defense counsel: “Will you put that in the findings and decree?”, to which plaintiffs’ counsel said “yes.” The latter did not do this; and the court, for some undisclosed reason, signed the judgment with this important condition absent.
We think that this commitment of plaintiffs’ counsel should have been incorporated *360in the findings and decree, which the court asked counsel for plaintiffs to prepare, and we so hold and order.
McDonough, wade, and callis-TER, JJ., concur.
CROCKETT, J., concurs in the result.